228 Ga. 863 (1972)
188 S.E.2d 799
BROOKS
v.
AULT.
27079.
Supreme Court of Georgia.
Submitted March 13, 1972.
Decided April 6, 1972.
*864 Eddie Brooks, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, Dorothy T. Beasley, Assistant Attorneys General, Roger W. Moister, Deputy Assistant Attorney General, for appellee.
MOBLEY, Chief Justice.
Eddie Brooks, appellant, was convicted in Fulton Superior Court of armed robbery and sentenced to 16 years in the penitentiary, and is serving that sentence. He filed a petition for writ of habeas corpus, and after hearing, was remanded to the custody of the respondent. His appeal is from that judgment.
1. Enumerated errors 1, 2, and 3, alleging that there was no evidence to support the verdict, that the State failed to prove all the essential elements of the crime charged, and that the court failed to charge all elements of the crime charged, are not meritorious for the reason that the writ of habeas corpus is never a substitute for a review to correct errors of law, "nor can it be used as a second appeal for such purpose. It is an appropriate remedy only when the judgment or sentence under which applicant is being restrained is not merely erroneous but absolutely void." Ferguson v. Balkcom, 222 Ga. 676, 677 (151 SE2d 707); Bonner v. Smith, 226 Ga. 250 (3) (174 SE2d 438); Barrett v. Smith, 227 Ga. 358 (2) (180 SE2d 698).
2. Enumerated error 4, alleging ineffectiveness of counsel, is without merit. The trial judge found that the appellant was ably represented by counsel, and the record supports that finding.
Judgment affirmed. All the Justices concur.